 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Peerless Systems Corporation, a Delaware Corporation, (the “Company”) and its
successors and assigns, and Timothy E. Brog, a natural person (“Executive”)
(collectively, the “Parties”), make this EMPLOYMENT AGREEMENT (“Agreement”) as
of July 11, 2013.

 

RECITALS

 

WHEREAS, the Company wishes to employ Executive and Executive wishes to be
employed as the Company’s Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

 

AGREEMENT

 

 

1.     Term. The Company hereby agrees to employ Executive as Chief Executive
Officer commencing on the date hereof and continuing for a period of one (1)
year (the “Initial Period”). On each of the first, second and third
anniversaries of the date hereof, Executive’s employment and this Agreement
shall be automatically extended for an additional one (1) year period (an
“Extension Period”) unless terminated by either party to this Agreement by
written notice given to the other party not less than one hundred and twenty
(120) days prior to such anniversary (such Initial Period or Extension Period,
whichever employment period shall be in effect at any given time, shall
hereinafter be referred to the “Contractual Employment Period”). From and after
the fourth anniversary of the date hereof, this Agreement may be terminated by
either party upon not less than ninety (90) days’ notice to the other party.

 

2.     Duties.

 

(a)     Duties and Responsibilities. Executive will report to the Company’s
Board of Directors (the “Board”). Executive shall be employed as Chief Executive
Officer of the Company and shall perform and discharge the duties which may be
assigned to him from time to time by the Board in connection with the conduct of
the Company’s business as well as those duties which are normally and
customarily vested in a Chief Executive Officer of a corporation. Executive’s
job responsibilities shall include, but not be limited to, anything reasonably
requested or required of Executive by the Board on behalf of the Company.

 

(b)     Extent of Services and Business Activities. Executive shall devote his
full-time efforts to the business of the Company and shall not devote material
time to other activities except (i) for serving on the Board of Directors of
Eco-Bat Technologies Ltd or (ii) with the prior written consent of the Board.
Executive covenants and agrees that for so long as he is employed by the
Company, Executive shall not, whether as an executive, employee, employer,
consultant, agent, principal, partner, member, stockholder, corporate officer or
director, or in any other individual or representative capacity, for
compensation, engage in or participate in or render material services to any
other person or entity, provided, however, that, notwithstanding the foregoing,
Executive may invest in securities of any entity, solely for investment
purposes, if (x) such securities are traded on any national securities exchange
or the National Association of Securities Dealers, Inc. Automated Quotation
System, and (y) Executive does not, directly or indirectly, own 4.9% or more of
any class of securities of such entity.

 

 


--------------------------------------------------------------------------------

 

  

(c)     Location. Executive shall regularly perform his duties from the
established Peerless office (the “Office”) at such location as reasonably
determined by Executive and agreed to by the Board. In addition to spending time
at the Office, Executive may be required to travel from time to time in order to
perform his duties hereunder.

 

3.     Compensation.

 

(a)     Base Salary. From and after June 24, 2013 until the termination of his
employment, Executive shall be paid an annual base salary (“Base Salary”) as
follows:

 

Fiscal Year

Base Salary

2014

$359,000

2015

$369,000

2016

$389,000

2017 and thereafter

$399,000

 

Executive’s Base Salary shall be payable in installments consistent with the
payroll practices established by the Company with respect to its senior
executive employees. The Base Salary specified above shall apply with respect to
the corresponding period ending January 31 in the year shown above, regardless
of any change that may occur with respect to the Company’s actual fiscal year.

 

(b)     Equity and Incentive Compensation. On the date hereof, (i) Executive
shall forfeit 150,000 shares of unvested restricted stock issued pursuant to the
Employment Agreement between the Company and Executive dated August 26, 2010 and
(ii) the Company shall issue to Executive a total of 250,000 restricted shares
(the “Restricted Shares”) of common stock, par value $.001 per share, of the
Company (the “Common Stock”) pursuant to the agreement attached hereto as
Exhibit A, which shall vest in accordance with the schedule set forth below.
Such Restricted Shares shall vest as follows:

 

Number of Restricted Shares Vested

Target Price

     62,500

$3.75

     62,500

$4.00

     62,500

$4.25

     62,500

$4.50

 

The Restricted Shares shown on each row of the table above shall vest on the
first date before the fourth anniversary of the date hereof, if any, that the
average closing price of the Common Stock as reported on the Nasdaq Capital
Market for any fifteen (15) consecutive trading days immediately prior to such
date (“15-Day Average Price”) is greater than or equal to the corresponding
Target Price for such Restricted Shares set forth in the table above, provided
that Executive remains employed by the Company as of the applicable vesting
date. For the avoidance of doubt, no trading day included in such 15-Day Average
Price may precede the date of this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, (A) if Executive’s employment pursuant to this
Agreement is terminated without Cause (as defined below) prior to the fourth
anniversary of the date hereof: (i) if 187,500 of the Restricted Shares have
vested on or before the date of Executive’s termination, then the remaining
62,500 Restricted Shares shall vest; and (ii) if less than 187,500 of the
Restricted Shares have vested on or before the Termination Date, then 125,000 of
the Restricted Shares shall vest and any other unvested Restricted Shares shall
be forfeited and have no further effect and (B) if a Qualifying Event (as
defined below) is completed prior to the fourth anniversary of the date hereof,
any remaining Restricted Shares granted under this Agreement shall vest,
provided that Executive remains employed by the Company on the date such
Qualifying Event is completed. Notwithstanding anything to the contrary in this
Agreement, all Restricted Shares that have not vested on or before the fourth
anniversary of the date hereof shall be forfeited and shall have no further
effect.

 

For the purposes of this Paragraph 3(b), the occurrence of any of the following
with Board approval shall constitute a “Qualifying Event”: (x) the Company
publicly announces its intent to terminate its registration of the Common Stock
under Section 12(g) of the Securities and Exchange Act of 1934 (the “Exchange
Act”); (y) the Company shall have commenced a self-tender offer for not less
than 33% of the Company’s shares of Common Stock outstanding immediately
preceding such self-tender offer at an offer price at least equal to the 15-Day
Average Price applicable on the date such offer price is determined by the
Company’s Board of Directors; and (z) the Company shall have completed any other
extraordinary transaction in which shares of the Company equal to not less than
20% of the shares of Company stock outstanding immediately prior to such
transaction were issued as part of such transaction.

 

Any dividends paid in cash, securities or other property by the Company shall
reduce the target prices set forth in the above table by an amount equal to the
value of such dividend.

 

(c)     Options and Bonus. Executive is eligible to receive semi-annual
incentive options and bonus payments at the sole discretion of the Board. All
equity awards shall be subject to the terms and conditions set forth in the
Amended and Restated Peerless Systems Corporation 2005 Incentive Award Plan (the
“Plan”) and such other terms approved by the Board.

 

(d)     Payment. Payment of all compensation to Executive hereunder shall be
made in accordance with the relevant written Company policies in effect from
time to time, including normal payroll practices, and shall be subject to all
applicable employment and withholding taxes. This provision shall survive the
termination of Executive’s employment with the Company, for any reason.

 

 
3

--------------------------------------------------------------------------------

 

 

4.

Other Employment Benefits.

 

(a)     Business Expenses. Upon submission of itemized expense statements, in
the manner as shall be specified by the Company, Executive shall be entitled to
reimbursement for reasonable business and travel expenses duly incurred by
Executive in the performance of his duties under this Agreement, pursuant to
written Company policy and any relevant written policies established by the
Board and provided to Executive.

 

(b)     Benefit Plans. To the extent offered by the Company, Executive shall be
entitled to participate, on a basis commensurate with his position, in the
Company’s medical insurance, retirement (e.g., non-matching 401(k) plan) and
other benefit plans pursuant to their terms and conditions during the term of
this Agreement. Nothing in this Agreement shall preclude the Company or any
affiliate of the Company from terminating or amending any employee benefit plan
or program from time to time.

 

(c)     No Other Benefits. Executive understands and acknowledges that the
compensation and benefits specified in Paragraphs 3, 4 and 5 of this Agreement
are the only compensation and benefits he is entitled to receive under this
Agreement.

 

5.     Termination of Employment.

 

(a)     Payments Upon Termination. If Executive’s employment is terminated for
any reason by either party, the Company shall promptly pay or provide to
Executive, or his estate, (i) Executive’s earned but unpaid Base Salary accrued
through the date of termination, (ii) accrued, but unpaid, vacation time through
such date of termination, (iii) reimbursement of any business expenses incurred
by the Executive prior to the date of termination that are reimbursable under
Paragraph 4(a) above, and (iv) any vested benefits and other amounts due to
Executive under any plan, program, policy of, or other agreement with, the
Company (subsections (i) to (iv), above, are referred to together as the
“Accrued Obligations”). If Executive’s employment is terminated by the Company
without Cause (as Cause is defined below) for any reason prior to the end of the
Contractual Employment Period then in effect, the Company shall pay Executive in
a lump sum payment any remaining Base Salary owed through the end of such
Contractual Employment Period.

 

(b)     Severance Payments. In addition to the payments set forth in Paragraph
5(a), in the event Executive’s employment is terminated by the Company without
Cause (as Cause is defined below) or resulting from a non-renewal of this
Agreement without Cause and Executive executes a general release in favor of the
Company in the form attached hereto as Exhibit B, the Company shall pay (i)
Executive his then current Base Salary for a period of twelve (12) months (the
“Severance Period”) and (ii) Executive’s health insurance (i.e., medical, dental
and vision) for the Severance Period (collectively, the “Severance Payment”).
The Severance Payment, if any, would be payable in a lump sum at the termination
of Executive’s employment.

 

(c)     Benefits. Executive shall have one year from his last day of employment
to exercise any vested but unexercised stock options.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined as (i) Executive’s conviction, pleading guilty or pleading no contest
with respect to a felony involving dishonesty or moral turpitude, (ii)
Executive’s commission of any act of theft, fraud, dishonesty, or falsification
of any employment or Company records, (iii) Executive’s refusal without proper
legal reason to substantially perform the duties and responsibilities required
of Executive, or (iv) any material breach by Executive of any material term of
this Agreement and/or of Executive’s fiduciary duties to the Company.

 

6.     Executive’s Duties Upon Termination.

 

(a)     Cooperation. After notice of termination, Executive shall, at the
Company’s expense and subject to Executive’s professional availability,
cooperate with the Company, as reasonably requested by the Company, to effect a
transition of Executive’s responsibilities and to ensure that the Company is
aware of all matters being handled by Executive.

 

(b)     Return of Company Property. Within seven days of the termination of
Executive’s employment under this Agreement for any reason, Executive will
return all Company property in Executive’s possession to the Company.

 

7.     Assignment and Transfer. Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void. This
Agreement shall be assignable by the Company and inure to the benefit of, and be
binding upon and enforceable by, any purchaser of substantially all of Company’s
assets, any corporate successor to the Company or any assignee thereof; provided
however that such assignee assumes in writing the Company’s obligations
hereunder.

 

8.     No Inconsistent Obligations. This Agreement shall represent Executive’s
sole agreement with the Company as to the subject matter herein. Executive has
no material obligations, legal or otherwise, inconsistent with the terms of this
Agreement or with Executive undertaking employment with the Company. Executive
represents and warrants that Executive has the right and power to enter into
this Agreement, to perform Executive’s obligations hereunder and by entering
into this Agreement and performing Executive’s obligations hereunder Executive
is not in conflict with any agreement with any third party. The Company
represents and warrants that the Company has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

9.

Miscellaneous.

 

(a)     Survival. The provisions of this Agreement, including, without
limitation Paragraph 9(c) (Arbitration), contained herein shall survive the
termination of employment.

 

(b)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without regard to conflict
of law principles.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     Arbitration. With the exception of any claims for workers compensation,
unemployment insurance, claims before any governmental administrative agencies
or claims related to the National Labor Relations Act, any controversy relating
to this Agreement or Executive’s employment shall be settled by binding
arbitration according to the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (available at http://www.adr.org) and
subject to the Federal Arbitration Act and the Federal Rules of Civil Procedure
(including their mandatory and permission rights to discovery.) This provision
to arbitrate applies to both Company and Executive. Such arbitration shall be
presided over by a single arbitrator in Connecticut. Such binding arbitration is
applicable to any and all claims under state and federal employment related
statutes including, without limitation, the Fair Employment and Housing Act, the
Age Discrimination in Employment Act, the Family Medical Leave Act, the Title
VII of the Civil Rights Act and any similar statute law or regulation of the
state of Connecticut, as well as any claims related to a claimed breach of this
Agreement. The Company shall bear all costs uniquely associated with the
arbitration process, including the arbitrator’s fees where required by law. The
arbitrator shall have the authority to award any damages authorized by law,
including, without limitation, costs and attorneys’ fees. The Parties agree to
execute all documents necessary to keep the documents, findings, and award, if
any, of the arbitration confidential, including, without limitation, execution
of a protective order.

 

(d)     Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive) as approved by the Board.

 

(e)     Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect,
provided however, that any such provision found invalid, unenforceable or void
shall be deemed amended only to the extent necessary and shall preserve the
intent of the parties hereto.

 

(f)     Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

 

(g)     Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.

 

 
6

--------------------------------------------------------------------------------

 

 

(h)     I.R.C. 409A. Unless otherwise expressly provided, any payment of
compensation by the Company to Executive, whether pursuant to this Agreement or
otherwise, shall be made within two and one-half months (2½ months) after the
later of the end of the calendar year or the Company’s fiscal year in which
Executive’s right to such payment vests (i.e., is not subject to a “substantial
risk of forfeiture” for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”)). To the extent that any severance payments come
within the definition of “involuntary severance” under Code Section 409A, such
amounts up to the lesser of two times Executive’s annual compensation for the
year preceding the year of termination or two times the Code Section 401(a)(17)
limit for the year of termination, shall be excluded from “deferred
compensation” as allowed under Code Section 409A, and shall not be subject to
the following Code Section 409A compliance requirements. All payments of
“nonqualified deferred compensation” (within the meaning of Code Section 409A)
are intended to comply with the requirements of Code Section 409A, and shall be
interpreted in accordance therewith. Neither party individually or in
combination may accelerate any such deferred payment, except in compliance with
Code Section 409A, and no amount shall be paid prior to the earliest date on
which it is permitted to be paid under Code Section 409A. In the event that
Executive is determined to be a “key employee” (as defined in Code Section
416(i) (without regard to paragraph (5) thereof)) of the Company at a time when
its stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable following
termination of employment shall be made no earlier than the earlier of (i) the
last day of the sixth (6th) complete calendar month following such termination
of employment, or (ii) Executive’s death, consistent with the provisions of Code
Section 409A. Any payment delayed by reason of the prior sentence shall be paid
out in a single lump sum at the end of such required delay period in order to
catch up to the original payment schedule. Notwithstanding anything herein to
the contrary, no amendment may be made to this Agreement if it would cause the
Agreement or any payment hereunder not to be in compliance with Code Section
409A.

 

(i)     Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder will be deemed duly given as of the day such information
is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:

 

If to Executive to the address set forth on Exhibit C hereto.

 

With a copy to:

 

If to the Company:

Peerless Systems Corporation

Attn: Chairman of the Compensation Committee

1055 Washington Blvd, 8th Floor

Stamford, CT 06901

Tel: (203) 350-0040

 

With a copy to:

Peerless Systems Corporation

Attn: General Counsel

 

 
7

--------------------------------------------------------------------------------

 

 

1055 Washington Blvd, 8th Floor

Stamford, CT 06901

Tel: (203) 350-0040


Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery with receipt acknowledged, expedited
courier, messenger service, telecopy, telex, or electronic mail), but no such
notice, request, demand, claim, or other communication will be deemed to have
been duly given unless and until it is received by the intended recipient (which
shall be evidenced by fax or e-mail confirmation, or registered receipt, or
declaration via a messenger). Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

 

(j)     Assistance in Litigation. Executive shall, during and after termination
of employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

 

(k)    Executive Acknowledgment. The undersigned Executive hereby acknowledges
that he has had the option to consult legal counsel in regard to this Agreement,
that he has read and understands this Agreement, that he is fully aware of its
legal effect, and that he has entered into it freely and voluntarily and based
on his own judgment and not on any representations or promises other than those
contained in this Agreement.

 

(l)     Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

 

(m)   Entire Agreement. This Agreement and the documents referenced herein and
executed herewith contain the entire agreement and understanding between the
Parties hereto and supersede any prior or contemporaneous written or oral
agreements, representations and warranties between them respecting the subject
matter hereof.

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above.

 

Peerless Systems Corporation

 

By: /s/ Matthew Dickman   Name: Matthew Dickman   Title: Director and Authorized
Signatory Dated: July 11, 2013  

/s/ Timothy Brog

Timothy Brog ("Executive")

Dated: July 11, 2013

 

  

 

9